Title: John Vaughan to Thomas Jefferson, 3 March 1820
From: Vaughan, John
To: Jefferson, Thomas


						
							D sir
							
								Philad.
								3 March 1820
							
						
						I am your Debtor on the Score of Correspondence & hope you will accept my apology—
						The Vanilla I could not procure
						
						Your letter for M Dodge was forwarded & I have his reply—Your wines he Sent to adress of our Collector who enterd & will forward same—I offerd to pay expences which he declin’d recieving without an order to that purpose from you—They have r only recievd a few Days on acct of the Ice which Delayed the Vessel in the River.
						Your letter to Mess DeBure was forwarded via New York—
						The 400$ has been recieved & had I been at liberty to purchase such Bills as I deem good I could have purchased 550100 frs for a Dollar—But guided by your former Instructions I purchase S Girards Bill on L James Lafitte & Co Paris at 60 Ds St to order of Thomas Appleton for 213590100 Francs @ 530100 equal to 403$ which I have forwarded to him under to Cover to Bernard Henry Gibraltar—. By the Newburn Capt Cushing Via Madeira & Duplicate by the Pleiades Capt West direct to Gibraltar under care of a friend—The 3d I shall Send Via N York & the 4th I enclose. By the Pleiades I sent your letter for Mr Appleton
						I now have the pleasure of Sending your accot Current. Ballance in your favor 1047100 Ds.
						By this opportunity I Send three Copies of Judge Tilghmans Oration before the Agricultural Socy—
						I also enclose an order of Thomas Cooper for 750$ being an anticipation of Salary agreed to in consequence of the Delay in opening the College. To enable him to go to Carolina & to Support his family I have been obliged to advance a very Considerable part of this sum; he was deprived of the means of giving lectures, in consequence of his expected departure for Virginia—The Vacancy in So Ca at Columbia, which, his friends (myself amongst the Number) were fortunate enough to secure for him for the limited term (at his Desire) of One Year will be a relief to his family—They have not gone with him & propose I believe removing to Virginia in the spring or early summer—
						Oblige me by advising me when any thing may be expected from this order & how soon the Whole—as the calls on me for Mr  Cooper will be continued.—
						I learn with unfeignd pleasure that your health has improved. You will I trust Continue your caution—to  a return—As we grow older we must take less Liberties with ourselves—
						
							I remain Yours sincerly
							
								Jn Vaughan
							
						
					